 
 
Exhibit 10.1





U.S. $500,000.00
November 14, 2007
Los Angeles, California

 

SECURED PROMISSORY NOTE


FOR VALUE RECEIVED, the undersigned, Community Power Corporation, a Colorado
corporation (“Borrower”), promises to pay to the order of Allegro Biodiesel
Corporation, a Delaware corporation (together with its successors and assigns,
“Lender”), the principal sum of Five Hundred Thousand and 00/100 United States
Dollars (U.S.$500,000.00), with interest on the unpaid principal balance as
provided herein, until paid, at the Interest Rate provided herein.


WHEREAS, Borrower has requested that Lender make available to Borrower a loan in
the principal amount of U.S.$500,000.00 (the “Loan”); and
 
WHEREAS, Lender is willing to make the Loan, which this Secured Promissory Note
(this ‘Note”) evidences, upon the terms and conditions set forth herein.
 
NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.  Rate of Interest. The outstanding principal balance of this Note shall bear
interest at 7.0% (seven percent) per annum, calculated on the basis of a 360 day
year (the “Interest Rate”) for the actual number of days elapsed during any
month or other accrual period.
 
2.  Payment and Prepayment.
 
(a)  Payment. The entire principal balance of this Note, plus any accrued and
unpaid interest thereon shall be due and payable in full on June 1, 2008 (the
“Maturity Date”).
 
(b)  Prepayments. Borrower may prepay this Note in whole or part at any time
(the “Prepayment Date”) with funds from any source at the prepayment price equal
to the portion of the then outstanding principal amount of this Note that
Borrower desires to prepay, plus all accrued and unpaid interest through and
including the applicable Prepayment Date.
 
(c)  Application of Payments. All payments made pursuant to the terms of this
Note shall be applied to amounts then due and payable in the following order:
(i) to interest accrued on this Note; and (ii) to the principal amount of this
Note.
 
(d)  Termination. This Note shall terminate at such time as the Note has been
fully and indefeasibly paid in cash.
 
3.  Default Rate. Notwithstanding Section 1, after the occurrence of any Event
of Default, and for so long as such Event of Default continues, this Note shall
bear interest until paid in full at the rate of three percent (3.0%) per annum
in excess of the monthly Interest Rate.
 
 
- 1 -

--------------------------------------------------------------------------------

 


U.S. $500,000.00
November 14, 2007
Los Angeles, California

 
4.  Computation of Interest. Notwithstanding anything to the contrary set forth
in Section 1 or Section 3, if a court of competent jurisdiction determines in a
final order that the rate of interest payable hereunder exceeds the highest rate
of interest permissible under law (the “Maximum Lawful Rate”), then so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Lender is
equal to the total interest which would have been received had the interest rate
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Maturity Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate of interest and in the
manner otherwise provided in this Note, unless and until the rate of interest
again exceeds the Maximum Lawful Rate, and at that time this paragraph shall
again apply. In no event shall the total interest received by Lender pursuant to
the terms hereof exceed the amount which Lender could lawfully have received had
the interest due hereunder been calculated for the term hereof following the
Maturity Date at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
this Section 4, a court of competent jurisdiction shall finally determine that
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
Lender shall, to the extent permitted by applicable law, promptly apply such
excess interest to amounts then due and payable in the following order: (i) to
interest accrued on this Note; and (ii) to the principal amount of this Note,
and thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.


5.  Manner of Payment. All payments by Borrower on this Note shall be made in
immediately available funds delivered to Lender by wire transfer to such
accounts at such banks as Lender may from time to time designate.
 
6.  Grant of Security. To secure the prompt and complete payment of this Note,
Borrower hereby collaterally assigns and grants to Lender a security interest
in, and a lien on and against, all of Borrower’s right, title and interest in
and to its assets (collectively, the “Collateral”). The priority of such
security interest and lien shall be second only to any first priority security
interest(s) and lien(s) on the Collateral outstanding as of and in the amounts
on the date hereof. Borrower authorizes Lender to file a financing statement and
amendments thereto, disclosing the security interest granted to Lender under
this Note without such Borrower’s signature appearing thereon.
 
7.  Representations, Warranties and Covenants of Borrower. 
 
(a)  Borrower has the legal right to own, pledge, mortgage or otherwise encumber
the Collateral.
 
(b)  The execution, delivery and performance by Borrower of this Note and the
creation of any and all liens provided for therein (i) are within Borrower’s
power and capacity, (ii) have been duly authorized by all necessary corporate
action, and (iii)  do not result in the creation or imposition of any lien,
charge, claim, security interest, easement or encumbrance, adverse claim or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever upon any of the Collateral other than any in favor
of Lender pursuant to this Note. This Note has been duly executed and delivered
by Borrower and constitutes a legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms.
 
(c)  At any time and from time to time, upon the written request of Lender and
at the sole expense of Borrower, Borrower shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Lender may deem reasonably necessary or desirable to obtain the full
benefits of Section 6 hereof and of the rights and powers therein granted.
 
8.  Events of Default; Acceleration. Upon and at any time following the
occurrence of any Event of Default, then, at the option of Lender, upon written
notice to Borrower, the entire principal amount and all interest accrued and
outstanding hereunder shall at once become due and payable, and Lender may
exercise any and all rights and remedies of Lender hereunder or pursuant to
applicable law. Lender may so accelerate such obligations and exercise such
remedies at any time after the occurrence of any Event of Default, regardless of
any prior forbearance. The following are “Events of Default”:
 
 
- 2 -

--------------------------------------------------------------------------------

 


U.S. $500,000.00
November 14, 2007
Los Angeles, California

 
(a)  Principal and Interest Payments. Borrower defaults in the payment of any
interest on or principal of this Note is not paid in full, after the same
becomes due and payable.
 
(b)  Representations and Warranties. Any representation and warranty contained
in this Note or in any due diligence information provided by Borrower to Lender
is incorrect in any material respect or omits to include facts or information
that are necessary to make the statements or information contained in such
representations and warranties or due diligence information not misleading.
 
(c)  Other Debt to Other Lenders. Borrower defaults in the payment of any
amounts due to anyone other than the Lender, or in the observance or performance
of any of the covenants or agreements contained in any credit agreements, notes,
leases, collateral or other documents relating to any debt of Borrower to anyone
other than Lender, in each case, in respect of debt in excess of $25,000.00, and
any cure period applicable to such default has elapsed.
 
(d)  Involuntary Bankruptcy or Receivership Proceedings. A receiver,
conservator, liquidator or trustee of Borrower is appointed by order or decree
of any court or agency or supervisory authority having jurisdiction; or an order
of relief is entered against Borrower under the Federal Bankruptcy Code; or the
Borrower is adjudicated bankrupt or insolvent; or a petition is filed against
Borrower under any state, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or receivership law of any jurisdiction,
whether now or hereafter in effect, and such petition is not dismissed within 60
days.
 
(e)  Voluntary Petitions. Borrower files a case under the Federal Bankruptcy
Code or seeks relief under any provision of any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect, or consents to the filing
of any case or petition against it under any such law.
 
(f)  Assignment for Benefit of Creditors. Borrower makes an assignment for the
benefit of its creditors, or admits in writing its inability to pay its debts
generally as they become due, or consents to the appointment of a receiver,
trustee or liquidator of Borrower or of all or any of its property.
 
9.  Applicable Law. This Note shall be governed by and construed in accordance
with the laws of the State of California. Borrower and Lender each hereby
consent and agree that the state or federal courts located in Los Angeles
County, City of Los Angeles, California shall have exclusive jurisdiction to
hear and determine any claims or disputes between or among any of the parties
hereto pertaining to this Note or to any matter arising out of or relating to
this Note, provided, however, that each of the parties hereto acknowledges that
any appeals from any of such courts may have to be heard by a court located
outside of Los Angeles County, City of Los Angeles, California, and, provided,
further, however, that nothing in this Note shall be deemed or operate to
preclude Lender from bringing suit to realize on the Collateral, or to enforce a
judgment or other court order in favor of Lender. Borrower and Lender each
expressly submit and consent in advance to such jurisdiction in any action or
suit commenced in any such court, and Borrower and Lender each hereby waive any
objection which Borrower or Lender may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.
 
 
- 3 -

--------------------------------------------------------------------------------

 


U.S. $500,000.00
November 14, 2007
Los Angeles, California

 
IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.
 
 

COMMUNITY POWER CORPORATION       By: /s/ Arthur W. Lilley            
           Date: November 13, 2007  
Arthur W. Lilley
Chairman
            ALLEGRO BIODIESEL CORPORATION       By: /s/ W. Bruce Comer
III                    Date: November 14, 2007  
W. Bruce Comer III
Chief Executive Officer
 


 
 
- 4 -

--------------------------------------------------------------------------------

 
 